Title: From George Washington to Mary Dabney Anderson, 20 July 1794
From: Washington, George
To: Anderson, Mary Dabney


               
                  Madam,
                  Philadelphia July 20th 1794
               
               Not before the 8th instant had I the honor to receive your favor of the 17th of May, accompanied with a piece of Silk of your own manufacture.
               Contrary as it is to an established maxim of mine—not to accept a Present from any one—yet, considering this as a mark of your peculiar attention to me and as an evidence of what our climate, aided by industry, is capable of yielding, I receive, and thank you for this effort of your skill.
               I shall have it made up—and will wear it as a memento of your politeness having the honor to be Yr Most Obedt & obliged Hble Servt
               
                  G. Washington
               
             